UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 13, 2014 BLUEPHOENIX SOLUTIONS LTD. (Exact name of registrant as specified in its charter) ISRAEL 333-06208 N/A (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Union Street, Suite 4616, Seattle WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(206) 395-4152 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) o Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) o Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Section8 - Other Events Item 8.01.Other Events. On March 13, 2014, BluePhoenix Solutions (NASDAQ:BPHX) announced it will report its 2013 fourth quarter and annual financial results on Thursday, March 27, 2014. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Section9 - Financial Statements and Exhibits Item 9.01.FinancialStatements and Exhibits. (d) Exhibits. ExhibitNumber Description Press Release, dated March13, 2014, entitled “BluePhoenix Solutions to Announce 2013 Fourth Quarter and Annual Financial Results on Thursday, March 27, 2014” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUEPHOENIX SOLUTIONS LTD (Registrant) Date March 13, 2014 By: /s/ Rick Rinaldo Rick Rinaldo CFO 2
